— Order, entered on December 24, 1963, unanimously modified, on the law and on the facts and in the exercise of discretion, with $20 costs and disbursements to appellant, to delete the third and fourth decretal paragraphs providing for an early trial. The direction for an early trial, amounting to the granting of a preference, is not justified by the record and runs counter to the provisions of rules of the court providing for the “ consent of the parties ” as a condition precedent to the granting of an immediate trial where an application is made for a temporary injunction. (New York and Bronx Counties Supreme Ct. Rules, rule VIII, subd. 1, par. [e]; cf. Morton New York City Corp. v. Wolfson, 15 A D 2d 645.) Concur — Botein, P. J., Valente, McNally, Stevens and Eager, JJ.